FILED
                                                                                                 7/7/2020
                                                                                       Clerk, U.S. District & Bankruptcy
                                                                                       Court for the District of Columbia
                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
ANTHONY LEE McNAIR,                       )
                                          )
                        Plaintiff,        )
                                          )
            v.                            )                    Civil Action No. 20-1106 (UNA)
                                          )
U.S. GOVERNMENT,                          )
                                          )
                        Defendant.        )
_________________________________________ )


                                    MEMORANDUM OPINION

          The plaintiff is a prisoner who currently is incarcerated at the Pender Correctional

Institution in Burgaw, North Carolina. Based on the Court’s review of the original complaint

(ECF No. 1), the plaintiff’s declaration (ECF No. 3-1) and memorandum (ECF No. 5), the

plaintiff challenges his criminal convictions in the North Carolina courts and demands his

immediate release from custody. Essentially, the plaintiff is filing a petition for a writ of habeas

corpus.

          A habeas action is subject to jurisdictional and statutory limitations. See Braden v. 30th

Judicial Cir. Ct. of Ky., 410 U.S. 484 (1973). The proper respondent in a habeas corpus action is

the petitioner’s custodian, Rumsfeld v. Padilla, 542 U.S. 426, 434-35 (2004), who in this case is

the Warden of the Pender Correctional Institution, whom the plaintiff fails to name as a

defendant. Even if the plaintiff had named the proper party, this Court cannot award the relief

he demands. The “district court may not entertain a habeas petition involving present physical

                                                   1
custody unless the respondent custodian is within its territorial jurisdiction,” Stokes v. U.S.

Parole Comm’n, 374 F.3d 1235, 1239 (D.C. Cir. 2004), and the plaintiff’s custodian is not within

the territorial jurisdiction of this federal district court.

        The Court will grant the plaintiff’s application to proceed in forma pauperis and dismiss

the complaint and this civil action without prejudice. An Order is issued separately.



DATE: July 7, 2020                                        /s/
                                                          JAMES E. BOASBERG
                                                          United States District Judge




                                                     2